DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 11/8/2021 amended claims 1, 6, 8 and 17-18, cancelled claims 2, 9 and 16 and added new claims 19-20.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Duckels in view of Logaraj and Duckels in view of Logaraj further in view of Mullay from the office action mailed 6/8/2021; therefore these rejections are withdrawn.  Applicants filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 6/8/2021; therefore this rejection is withdrawn.  For the reasons discussed below claims 1, 3-8, 10-13 and 17-20 are allowed.       

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 was filed after the mailing date of the final office action on 6/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  

Applicants have compared their oil-in-water emulsions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of stability than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims; therefore claims 1, 3-8, 10-13 and 17-20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771